Offense, perjury; penalty, two years in the penitentiary.
The charge in the instant case grew out of testimony given by appellant at the trial of one Gordon Williams, who was under indictment and on trial for the unlawful sale to Grover Wilson of intoxicating liquor. Perjury is assigned upon a statement alleged to have been then made under oath by Payne to the effect in substance that he was present at the time of said alleged sale and that Grover Wilson did not at such time get any whiskey in Gordon Williams' place of business. The State introduced Grover Wilson in the trial of this case against appellant for perjury, who testified in substance that he in company with Mr. Douglass, the Sheriff, went to Gordon Williams' place of business and he there purchased from him a bottle of whiskey while the Sheriff waited outside in an automobile and that he immediately took same to the car and delivered it to the Sheriff. The Sheriff gave testimony corroborating this. It was also shown that on Wednesday night following this occurrence on Sunday night the officers raided the place of business of Gordon Williams and there found a large quantity of *Page 540 
whiskey in bottles with the same character of tops and of the same kind as that shown to have been purchased by Grover Wilson. The bottles of whiskey obtained in this raid, as well as the bottle alleged to have been purchased by Wilson, were introduced in evidence.
It is claimed the evidence is insufficient. While only one witness was introduced showing directly the falsity of Payne's testimony, we regard the facts and circumstances as sufficiently corroborative of this witness to meet the demands of the law. Art. 723, Vernon's Tex. C. C. P. (1925), and authorities there collated.
Many bills of exception appear in the record presenting the question of the alleged inadmissibility of the evidence of officers touching the result of the search of the premises of Gordon Williams on the Wednesday night following the alleged transaction upon which perjury is based that happened the preceding Sunday night. This testimony was offered in corroboration of the State's witness. It was so related in point of time and place to the offense charged as to make it admissible. McDonough v. State, 47 Tex.Crim. Rep.; Branch's P. C., Sec. 857. The fact that Williams was shown to be in possession of a large quantity of pint bottles of whiskey of the same kind and description purchased by Wilson at or about the same time tended strongly to corroborate the testimony of the State's witness as to the alleged purchase.
Other contentions of appellant have been carefully examined and are believed to be without merit.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.